DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Juluri does not disclose wherein the nanoparticles are deposited on a surface of the oxide layer as Juluri teaches that the AU particles are provided within the layer matrix 103.  The Examiner respectfully disagrees.  Juluri explicitly teaches that “the amount of particles 102 exposed above the surface of the photocatalytic matrix can be adjusted by selective etching.”  See [0031].  Thus, at least some of the nanoparticles are located (i.e. “deposited”) on the surface of the oxide layer 103/104 which meets the scope of claim 1.  The Examiner notes that the claims regard an apparatus which are further limited by the positively recited structure and not the method of production or formation.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Juluri et al. (US 2016/0160364; hereinafter “Juluri”).
In regard to claims 1, 2 and 5-6, Juluri discloses a metal-semiconductor-metal (MSM) plasmonic device (absorber 100) comprising: a substrate (support substrate 106) comprised of glass or polymer (see [0032]); a metal layer (base mirror pane 105) deposited on the substrate comprising Au, Ag, Al or Cu (see [0032]), the metal layer necessarily being substantially reflective in at least the visible wavelength range; an oxide layer (photocatalytic material 103 and layer 104 can be formed of the same 2, SnO2, and ZnO (see [0030]); and gold or gold-alloy nanoparticles (nanocomposite top layer 101 comprising Au particles 102 wherein particles 102 can be exposed above surface 103 by selective etching; see [0031]) deposited on a surface of the oxide layer.  See Figure 1 and paragraphs [0028]-[0032].
In regard to claims 7-8, Juluri discloses that the oxide layer can be doped with CuAlO2- to enhance the reaction rates.  See [0030].
In regard to claims 9-10, Juluri discloses that the measured absorption spectrum of visible light for the absorber 100 exceeds 90% across the visible spectrum.  Thus, it is viewed that the wavelength is capable of being centered around 600 nm.  See [0037] and Figure 2.
In regard to claim 11, Juluri discloses that the nanocomposite layer 101 can be replaced with a patterned metal layer 301.  Thus, as the gold distributed in a nano-sized pattern which is symmetric, it is viewed that the device would necessarily be polarization independent.  See [0042] and Figure 4.
In regard to claim 12, Juluri discloses that the gold nanoparticles can be in the range of 0.5 nm to 500 nm, 2 nm to 100 nm or 5 nm to 30 nm.  See [0028].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Juluri.
In regard to claim 3, Juluri does not explicitly disclose wherein the substrate can be crystal Si 100.  Juluri does disclose wherein the substrate can be a polymer, glass, metal foil or other suitable material.  See [0032].  Therefore, it would have been within the ambit for one of ordinary skill in the art to have used crystal Si 100 for the substrate as such material is commonly used as a substrate in semiconductors and would not have resulted in any new or unexpected result. The selection of a known 
In regard to claim 4, Juluri does not disclose a size of the substrate.  However, the Courts have held that the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Therefore, it would have been within the ambit of one of ordinary skill in the art to have provided the substrate of Juluri with the claimed dimensions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Juluri in view of Kostecki et al. (US 8,853,526; hereinafter “Kostecki”).
In regard to claim 3, Juluri does not explicitly disclose wherein the substrate can be crystal Si 100.  Juluri does disclose wherein the substrate can be a polymer, glass, metal foil or other suitable material.  See [0032].
Kostecki discloses that a Si (100) wafer 210 can be used as a substrate for a surface plasmon-enhanced device.  See col. 6, lines 26-30.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the substrate material disclosed by Kostecki for the substrate in the Juluri as the substrate can function in a plasmonic device as a support for a semiconducting material. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Juluri in view of Singh et al. (US 2010/0252108; hereinafter “Singh”).
In regard to claims 7-8, the following rejection is included as an alternate to the above rejection.
Singh discloses a solar cell which uses aluminum-doped zinc oxide or fluorine-doped tin oxide as a semiconducting material.  See Figure 7 and [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have doped the tin oxide or zinc oxide material in the device of Juluri with fluorine or aluminum, respectively, to yield predictable results of producing an electrical current.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaufman (US 2010/0126567).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774